Hiscock, J.
Upon the proper day and at the proper time, the relator appeared before the assessors and verbally objected to the valuation placed upon his property in question in Cape Vincent, stating, in substance, that the property was valued at more than it cost or was worth, and that the valuatiion should be reduced. He did not file a statement, under oath, specifying the respect in which the assessment, complained of was incorrect, etc., as provided by the statute. He did, however, offer to be sworn and examined upon the subject. So far as appears, the assessors did not object to this method of procedure. They did not ask for any verified statement, and they did not examine the plaintiff, and subsequently they did act upon his protest and objection, to the extent of reducing the valuation complained of, by the sum of' $500.
The objection urged to relator’s proceeding, and upon which it is asked to have this writ quashed, is that he did not file such written statement. I think, however, that the conduct of the assessors, upon the occasion- in question, in receiving his parol statement and not taking his evidence, and in'subsequently acting *601upon such proceedings, without any objection, and reducing his assessment, was a waiver of his failure to file a written statement, which they had full power and jurisdiction to-make, and that, therefore, the objection in question is not well taken. People ex rel. West Shore R. R. Co. v. Johnson, 29 App. Div. 75; People ex rel. Eckerson v. Christie, 115 N. Y. 158.
The motion, therefore, to quash the writ is denied, with ten dollars costs, and an order of reference will be made under the statute. The parties may agree upon and submit the name of a referee, if possible; otherwise, the court will appoint one.
Ordered accordingly.